Matter of Fulton v Solomon (2022 NY Slip Op 01960)





Matter of Fulton v Solomon


2022 NY Slip Op 01960


Decided on March 22, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 22, 2022

Before: Renwick, J.P., Manzanet-Daniels, Singh, Kennedy, Scarpulla, JJ. 


Motion No. 2021-03640, Appeal No. 15565 & M-03640 Case No. 2021-03916 

[*1]In the Matter of Jeremy Fulton, Petitioner,
vHon. Charles H. Solomon, Respondent.


Jeremy Fulton, petitioner pro se.
Eileen D. Millett, New York State Office of Court Administration, New York, (Lisa Michelle Evans of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
Motion for default judgment and other relief denied (M-2021-03640).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 22, 2022